whistleblower 11332-13w petitioner v commissioner of internal revenue respondent docket no 11332-13w filed date whistleblower w reported a tax_fraud scheme involving w’s employer and related entities to the government w pro- vided the government with information regarding the tax_fraud scheme from date through the fall of w’s information formed the basis of the government’s action against the target taxpayers w filed a form_211 application_for award for original information in and submitted to r documentary_evidence related to w’s involvement in the government’s investigation w resubmitted form_211 in seeking an award under sec_7623 shortly there- after the government settled with one of the target taxpayers and recovered more than dollar_figure million in taxes penalties and interest r granted w a discretionary award_determination under sec_7623 and denied w’s request for an award under sec_7623 w filed the petition seeking review of r’s award_determination r filed a motion to dismiss for lack of jurisdiction r argues that this court lacks jurisdiction to review r’s award_determination because r proceeded against the target taxpayers using information w provided before the effective date of sec_7623 date w opposes r’s motion on the grounds that w provided information to the government both before and after the effective date of sec_7623 held the court has juris- diction to review r’s whistleblower claim award determina- tions where w has alleged that w provided information to r before and after the effective date of sec_7623 held further w satisfied w’s pleading burden by alleging facts that r proceeded with an action against the target taxpayers using information brought to r’s attention by w both before and after the effective date of sec_7623 date held further r’s motion to dismiss will be denied sealed for petitioner sealed for respondent opinion kroupa judge this case is before the court on respond- ent’s motion to dismiss for lack of jurisdiction we decide for the first time whether the court has jurisdiction to review this court previously granted the whistleblower’s motion to seal the record in this case and motion to proceed anonymously verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie whistleblower 11332-13w v commissioner respondent’s whistleblower claim award determinations where the whistleblower provided information both before and after the enactment of the tax relief and health care act of trhca pub_l_no div a sec_406 sec_120 stat pincite effective date we hold that we do background the following background is drawn from the petition and respondent’s motion to dismiss for lack of subject matter jurisdiction and responses filed by both parties we note that the background is stated solely for purposes of ruling on the pending motion to dismiss and is not a finding of facts petitioner is a whistleblower that reported a tax_fraud scheme to the government during the whistleblower’s employment the whistleblower learned of a tax structure involving the whistleblower’s employer and several related entities and subsidiary companies targets when the whistleblower raised concerns over the tax structure to the whistleblower’s employer the whistleblower’s employer used physical force and armed men to intimidate the whistle- blower and prevent disclosure the whistleblower was subse- quently fired in the whistleblower attempted to report the tax scheme to the government the whistleblower’s efforts were met with no response the whistleblower eventu- ally reached government officials interested in the whistle- blower’s information in date the whistleblower met informally with department of justice doj representatives in washington d c regarding the tax scheme the whistle- blower provided the doj representatives with generic information regarding the targets and the tax scheme at this first meeting the whistleblower met with the internal rev- enue service irs and the doj representatives several more times in the summer and fall of at each meeting the tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite codified at sec_7623 all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules of prac- tice and procedure unless otherwise indicated all amounts are rounded to the nearest dollar verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie united_states tax_court reports whistleblower provided additional documents and details regarding the tax scheme the whistleblower the whistleblower continued to provide additional informa- tion regarding the targets’ activities and was in regular con- tact with the irs and the doj representatives after date on multiple occasions the irs and the doj representatives asked the whistleblower for informa- tion after date related to particular areas of inquiry and details regarding transactions and the targets as information regarding the targets’ actions the whistleblower reported that information to the irs and the doj representatives the whistleblower provided information to the irs and the doj representatives continually until the fall of notably the whistleblower’s assistance in this investigation jeopardized the safety of the whistleblower and the whistle- blower’s family as discussed in detail in whistleblower 11332-13w v commissioner tcmemo_2014_92 the whistleblower received several threats of physical harm from the targets learned additional the whistleblower filed a form_211 application_for award for original information in and submitted to the irs whistleblower office whistleblower office documentary evi- dence related to the targets’ actions that the whistleblower had previously disclosed subsequently the whistleblower resubmitted form_211 in seeking an award under sec_7623 shortly thereafter the government entered into a non-prosecution agreement with one of the targets that led to the government recovering more than dollar_figure million in taxes penalties and interest the whistleblower office granted the whistleblower a discretionary award determina- tion under sec_7623 and denied the whistleblower’s request for an award under sec_7623 the whistleblower timely filed the petition seeking review of respondent’s award_determination respondent filed a motion to dismiss for lack of jurisdiction on the ground that respondent’s award_determination is not subject_to judicial review respondent argues that this court lacks jurisdiction to review respondent’s award_determination because he pro- ceeded against the targets using information the whistle- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie whistleblower 11332-13w v commissioner blower provided before the effective date of sec_7623 sec_4 date the whistleblower objected to the motion asserting that the whistleblower is entitled to judicial review of respondent’s award_determination because the whistleblower provided information both before and after the effective date of sec_7623 we agree with the whistleblower we leave for another day whether the whistle- blower is entitled to a larger award discussion this case presents an issue of first impression we decide for the first time whether the court has jurisdiction to review respondent’s whistleblower claim award determina- tion where the claim is based on information the whistle- blower provided both before and after the enactment of trhca sec_406 sec_120 stat pincite i overview of the court’s jurisdiction and the whistleblower program we begin with the tax court’s jurisdiction the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 88_tc_1175 85_tc_527 the tax_court is without authority to enlarge upon that statutory grant see 92_tc_885 we nevertheless have jurisdiction to determine whether we have jurisdiction 118_tc_348 83_tc_626 83_tc_309 our rules are silent as to deciding a motion to dismiss for lack of subject matter jurisdiction thus we look to the fed- eral rules of civil procedure see rule b estate of miller v commissioner tcmemo_1994_25 when deciding a motion to dismiss based on lack of subject matter jurisdic- as discussed infra sec_7623 for the first time granted this court jurisdiction to hear a whistleblower’s petition for review of the commis- sioner’s award_determination the amendments enacting sec_7623 apply to information provided on or after date codified in part at sec_7623 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie united_states tax_court reports tion a court must construe the undisputed allegations of the complaint in a manner favorable to the plaintiff see 82_fedclaims_549 where jurisdic- tion turns on contested facts allegations in the petition are generally taken as true for purposes of deciding a motion to dismiss for lack of jurisdiction see eg o’brien v commis- si40_bta_280 the issue is whether the claim- ant is entitled to offer evidence to support the claims not whether the claimant will ultimately prevail on the merits see 416_us_232 see also 846_f2d_746 fed cir we turn now to an overview of our jurisdiction regarding whistleblower claims the secretary has long had the discretion to pay awards to persons providing information that aids in detecting underpayments of tax and detecting and bringing to trial and punishment persons guilty of violating the internal rev- enue laws sec_7623 the discretionary whistleblower awards have been arbitrary and inconsistent however because of a lack of standardized procedures and limited managerial oversight see treasury_inspector_general_for_tax_administration report the informants’ rewards program needs more centralized_management oversight date it took an average of seven years for a discretionary award to be paid and an average of six months for a claim to be rejected id pincite moreover most rejected claims did not provide the rationale for the reviewer’s decision because of concerns about disclosing con- fidential return_information to the whistleblower id pincite congress enacted trhca in to address perceived problems with the discretionary award regime trhca sec_406 sec_120 stat pincite amended sec_7623 to require the secretary to pay nondiscretionary whistleblower awards under certain circumstances and to provide this court with jurisdiction to review such award determinations a whistle- blower is now entitled to a minimum nondiscretionary award of of the collected_proceeds if the commissioner proceeds with administrative or judicial action using information pro- vided in a whistleblower claim sec_7623 the award is reduced in certain circumstances for example the award is reduced where the whistleblower planned or initiated the actions that verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie whistleblower 11332-13w v commissioner trhca also directed the secretary to issue guidance for the operation of a whistleblower office administered by the irs trhca sec_406 sec_120 stat pincite the whistle- blower office is responsible for reviewing submitted whistle- blower claims or assigning them to the appropriate irs office for review id sec_406 sec_120 stat pincite the whistleblower office is authorized to seek additional assist- ance id sec_406 the whistleblower if necessary from the commissioner released guidance to taxpayers on filing nondiscretionary whistleblower award claims in early see notice_2008_4 2008_1_cb_253 whistleblowers seeking an award must fully complete and submit a form_211 id sec_3 c b pincite the whistleblower office will acknowledge receipt of the claim in writing id sec_3 c b pincite the whistleblower office will send cor- respondence to the whistleblower once a determination regarding the claim has been made id sec_3_11 c b pincite whistleblower office determinations regarding awards may be appealed to this court within days from the issuance of the nondiscretionary award_determination id see also sec_7623 awards will not be paid how- ever until there is a determination of the tax_liability and the amounts owed are collected notice_2008_4 sec_3 c b pincite the commissioner also issued proce- dural guidance on how whistleblower claims will be proc- essed see internal_revenue_manual irm pt date in general whistleblower claims will be denied where the information provided does not a identify a fed- eral tax issue upon which the irs will act b result in the detection of an underpayment of taxes or c result in the led to the underpayment_of_tax sec_7623 and furthermore an award is available only if the individual taxpayer had gross_income exceed- ing dollar_figure for any year at issue and if the amount in dispute including tax penalties additions to tax and additional_amounts exceeds dollar_figure million trhca sec_406 sec_120 stat pincite the legislation also requires the secretary to provide an annual report to congress on whistleblower claims filed and awards issued under sec_7623 trhca sec_406 sec_120 stat pincite internal_revenue_manual pt date was updated on date to provide additional guidance for evaluating a whistle- blower claim verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie united_states tax_court reports collection of proceeds see id pt date the whistleblower will be notified by the whistleblower office once an award decision has been made see id pt date ii analysis we must now decide whether the court has jurisdiction to review respondent’s award_determination respondent argues that this court does not have jurisdiction to review his award_determination because the whistleblower provided the information to the whistleblower office before the enactment of sec_7623 see wolf v commissioner tcmemo_2007_133 holding that the court lacked jurisdiction to review a determination regarding a whistleblower award because the information was provided before date thus respondent argues that this court lacks juris- diction to review his award_determination because he pro- ceeded against the targets using information the whistle- blower provided before date the whistle- blower argues that this court has jurisdiction to review respondent’s award_determination because the whistleblower alleged that respondent proceeded against the targets using information the whistleblower provided both before and after date see sec_7623 we hold that the whistleblower satisfied the whistle- blower’s pleading burden by alleging facts that respondent proceeded with an action against the targets using informa- tion brought to respondent’s attention by the whistleblower both before and after date this is consistent with trhca’s intent to provide whistleblowers with judicial review of award determinations we now turn to the gov- erning law a whistleblower who satisfies the requirements of sec_7623 is entitled to receive at least but no more than of the collected_proceeds or from a settlement with the taxpayer additionally the commissioner must proceed initiated expands the scope of an ongoing action that the commissioner’s proposed_regulations explain that the term pro- ceeds includes when the irs initiates a new action that it would not have it would not have expanded or continues to pursue an ongoing action that it would not have continued but for the information provided fed reg date verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie whistleblower 11332-13w v commissioner with an administrative or judicial action based on informa- tion brought to the commissioner’s attention by the whistle- blower see sec_7623 the irm states that action by the irs includes the modification of a pending or planned exam- ination or investigation as a result of information provided by the whistleblower irm pt date additionally the tax_court has exclusive jurisdiction over appeals of award determinations where a whistleblower pro- vided information both before and after the effective date of trhca see eg dacosta fed cl pincite determining that the tax_court had exclusive jurisdiction over the whistleblower’s claim the court of federal claims’ decision in dacosta is directly on point in dacosta the court dis- missed the case because the court found that the tax_court had exclusive jurisdiction over the whistleblower claim and the court could not transfer the case to the tax_court id pincite referencing u s c sec nevertheless the dacosta court’s analysis and rationale are persuasive in dacosta as here the claimants provided the commissioner with information both before and after the enactment of trhca id pincite the government moved to dismiss for lack of subject matter jurisdiction and argued that the information submitted by the claimants in was identical to the information submitted in id pincite the government further argued that even if claimants provided new and different information the commissioner did not proceed using the later application and documents id the court rejected the government’s arguments and determined that the claimants alleged sufficient facts to avail themselves of sec_7623 for jurisdictional purposes id pincite the court concluded that the claimants’ alleged facts if proven at trial would establish that the commissioner acted on information provided by the claimants after the amend- ments to sec_7623 id the parties dispute whether respondent proceeded against the targets using the whistleblower’s post-date information the whistleblower’s allegations are suffi- cient to establish jurisdiction the whistleblower alleged that the whistleblower provided the irs and the doj with information from at least date through the fall of the post-date information was not simply confirm- atory details rather the whistleblower provided the irs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie united_states tax_court reports and the doj with the facts that formed the basis and grava- men of respondent’s action against the targets the whistle- blower alleged that the whistleblower provided the irs and the doj with information related to particular areas of inquiry and details regarding the transactions and the tar- gets taking the contested factual allegations in the petition as true they establish that from date through the fall of the whistleblower was in constant contact with the irs and the doj and provided them with the basis of and details on the targets’ tax_avoidance scheme whether respondent used this information to proceed against the targets is not a question for the present motion the whistleblower has alleged sufficient jurisdictional facts to avail the whistle- blower of sec_7623 for jurisdictional purposes and to overcome a motion to dismiss for lack of jurisdiction if the whistleblower’s alleged facts are proved at trial they would establish that respondent proceeded against the targets using information the whistleblower provided after date if these facts are established the whistleblower is entitled to judicial review of respondent’s award determina- tion we hold consistent with the rationale of dacosta that this court has jurisdiction to review an award_determination where a whistleblower has alleged that the whistleblower provided information both before and after the enactment of sec_7623 we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless for the foregoing reasons we shall deny respondent’s motion to dismiss an appropriate order will be issued f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a whistl jamie
